DOWDELL, C. J.
— This appeal is prosecuted from the judgment of the lower court, sustaining a demurrer to the plaintiff’s complaint.
There appears to be but one question presented for our consideration, and that is whether a departing passenger from a railroad train at a regular station has *412the right to enter the waiting room for passengers at such station, and remain a reasonable length of time.
The plaintiff was a passenger on the defendant’s passenger train from Rayburn to Mountainboro, both of which were regular stations on the defendant’s road. The plaintiff was sick, and unable to care for himself, and, when the train arrived at Mountainboro, the point of his destination, he was unconscious, and had to be helped from the train by his young son, who accompanied him, and one of the defendant’s agents. It was in the nighttime, and rain was falling, and the weather was cold. At the station there was a station house and waiting room for passengers. The station agent of the defendant locked the door of the waiting room for passengers and refused admission to the plaintiff for a reasonable time, though requested to grant it, and as a consequence the plaintiff was exposed to the weather until his son could obtain a conveyance to remove him, and his sickness was thereby aggravated.
Such in substance are the facts shown by the complaint to which the demurrer was sustained.
The plaintiff was an alighting passenger from the defendant’s train, and, under the facts averred, had a right to enter the waiting room for passengers, and it was the duty of the defendant to admit him; and, in refusing to do so, defendant was guilty of an actionable wrong. This case falls within the influence of the principle stated in Waldrop v. Nashville, Chattanooga & St. Louis Railway, 183 Ala. 226, 62 South. 769.
The complaint was not open to the grounds of demurrer set down, and the trial court committed error in sustaining the demurrer.
Reversed and remanded.
Anderson, Mayfield, and de G-raffenried, JJ., concur.